Citation Nr: 0401082	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  02-04 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran served on active duty from January 1978 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating action by the 
RO that denied service connection for a psychiatric disorder.  
In May 2003 the veteran appeared and gave testimony before 
the undersigned via videoconference hearing.  A transcript of 
that hearing is of record.  


REMAND

The veteran has testified that he experienced psychiatric 
problems during service, and that these problems resulted in 
disciplinary actions.  Information in the veteran's service 
personnel records concerning these disciplinary actions could 
be relevant to his claim.  These records are not part of the 
claims folder.  

In addition, the Board notes that the veteran has reported 
initial treatment for his psychiatric disorder was provided 
by a private physician beginning in 1987.  No clinical 
records reflecting this treatment are in the claims folder.  
These records are relevant to the claim.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The record contains current diagnoses of a psychiatric 
disability.  The veteran has testified to psychiatric 
symptoms in service and continuing thereafter.  However, the 
record shows no psychiatric treatment until approximately 
seven years after service.  A psychiatric examination is 
needed to determine whether the current psychiatric 
disability is related to service.

Accordingly, this case is REMANDED to the RO for the 
following actions:


1.  The RO should contact the service 
department and request that it provide 
all information from the veteran's 
personnel records pertaining to 
disciplinary actions while on active 
service, including any psychiatric 
evaluations conducted in conjunction with 
such actions.  All documentation obtained 
should be associated with the claims 
folder.  

2.  The RO should contact the veteran and 
request that he provide the complete name 
and address of the Behavioral Medicine 
Service at CAMC General, where he was 
treated on two occasions in 1987; and Dr. 
Thornton, from whom he receives current 
treatment.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain copies of all 
clinical records documenting psychiatric 
treatment. 

3.  Then, the veteran should be afforded 
a psychiatric examination to determine 
the etiology of his psychiatric disorder.  
The claims folder must be made available 
to the examining physician so that the 
medical record may be reviewed in detail.  
The examiner should state in the 
examination report, or in an addendum to 
that report, that the claims folder was 
reviewed.  At the conclusion of the 
examination, the examiner should provide 
an opinion as to whether it is at least 
as likely as not (50 percent probability 
or more) that the veteran's current 
psychiatric disorder had its onset during 
service, or is otherwise the result of a 
disease or injury in service.  

4. The RO should then readjudicate the 
veteran's claim for service connection 
for a psychiatric disorder.  
 If the benefit sought continues to be 
denied the RO should issue a supplemental 
statement of the case. The case should 
then be returned to this Board for 
further appellate consideration if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

